Hall, Justice.
[Ford filed his bill against Williams to eject him from a *107tract of land, to recover damages for use of the same, and to enjoin him from further use which would injure the timber thereon. Defendant was insolvent.
Defendant denied complainant’s ownership. The real contest was this: The grant from the state, under which complainant claimed title, described the land granted as being land lot number 112, in the 16th district of Dooly county, containing 202-¡-¡- acres, “ having such shape, form and marks as appear by plat of the same hereto annexed.” The accompanying plat has the southern boundary marked as the Irwin county line. Complainant insists that his lot extends to the original Irwin county line mentioned» although it would thus include about three hundred and fifty, instead of two hundred and two and one-half acres. Defendant insists that the southern line of lot number 112 of the 16th district of Dooly county and the northern line of the seventh district of originally Irwin county (known as the Irwin county line) do not fall together, but that between the two lies an unsurveyed strip which includes the land in dispute; that he and his father, under whom he claims, have cleared up several acres of the land in dispute, and have been in actual possession of that portion of it for more than twenty years.
The chancellor refused an injunction, and complainant excepted ]